UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-123134 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 666 Burrard Street, Suite 600 Vancouver, British Columbia Canada V6E 4M3 (Address of principal executive offices, including zip code.) (604) 328-4686 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YESx NO o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 11,509,000 as of August 14, 2014. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 4 Statements of Operations for the Six Months ended June 30, 2014 and 2013 (unaudited) 5 Statements of Cash Flows for the Six Months ended June 30 2014 and 2013 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis Of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1A.Risk Factors 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6. Exhibits 18 SIGNATURES 19 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. INTERNATIONAL GOLD CORP. INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Stated in U.S. Dollars) 3 INTERNATIONAL GOLD CORP. INTERIM BALANCE SHEETS (Stated in U.S. Dollars) JUNE 30 DECEMBER 31 (Unaudited) ASSETS Current Cash $ 27 $ 21 $ 27 $ 21 LIABILITIES Current Accounts payable and accrued liabilities $ $ Loans payable Contractual Obligations, Commitments And Subsequent Events (Note 6) STOCKHOLDERS’ DEFICIENCY Capital Stock Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share Issued: 11,509,000 common shares at June 30, 2014 and December 31, 2013 Additional Paid-In Capital Accumulated Deficit ) $ 27 $ 21 The accompanying condensed notes are an integral part of these interim financial statements. 4 INTERNATIONAL GOLD CORP. INTERIM STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30 JUNE 30 Revenue $ - $ - $ - $ - Expenses Consulting services Corporate support services - - Interest, bank and finance charges ) ) Office, foreign exchange and sundry 40 Professional fees Transfer and filing fees Net Loss For The Period $ ) $ ) $ ) $ ) Basic And Diluted Loss Per Common Share $ ) $ ) $ ) $ ) Weighted Average Number Of CommonShares Outstanding The accompanying condensed notes are an integral part of these interim financial statements. 5 INTERNATIONAL GOLD CORP. INTERIM STATEMENTS OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) SIX MONTHS ENDED JUNE 30 Cash Provided By (Used In) Operating Activities Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accrued interest payable Net changes in non-cash operating working capital items: Decrease in prepaid consulting fees to related parties - Decrease in amounts receivable - Increase (decrease) in accounts payable and accrued liabilities ) ) ) Financing Activities Issuance of common stock subscriptions - Loan advances Net Increase (Decrease) In Cash 6 ) Cash, Beginning Of Period 21 Cash, End Of Period $ 27 $ Supplemental Disclosure Of Cash Flow Information Cash paid during the period for: Interest $ - $ - Income taxes $ - $ - The accompanying condensed notes are an integral part of these interim financial statements. 6 INTERNATIONAL GOLD CORP. CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Stated in U.S. Dollars) 1. BASIS OF PRESENTATION AND NATURE OF OPERATIONS Organization International Gold Corp. (“the Company”) was incorporated in the State of Nevada, U.S.A., on December 9, 2004.The Company’s principal executive offices are located in Vancouver, British Columbia, Canada.The Company was originally formed for the purpose of acquiring exploration stage natural resource properties. The Company currently has no properties, is not conducting any exploration work and is currently not in the “exploration stage”.The Company has not yet realized any revenues from its operations. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. The future of the Company is dependent upon its ability to establish a business and to obtain new financing to execute a business plan. As shown in the accompanying financial statements, the Company has incurred accumulated losses of $968,092 for the period from December 9, 2004 (inception) to June 30, 2014, and has had no revenue.There is no assurance that management’s plans to seek additional capital through private placements of its common stock will be realized, and these factors cast substantial doubt upon the use of the going concern assumption. These financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. Basis of Presentation The unaudited financial information furnished herein reflects all adjustments which, in the opinion of management, are necessary to fairly state the Company’s financial position and the results of its operations for the periods presented.These second quarter financial statements should be read in conjunction with the Company’s financial statements and notes thereto included in the Company’s report on Form 10-K for the year ended December 31, 2013.The Company assumes that the users of the interim financial information herein have read, or have access to, the audited financial statements for the preceding fiscal year, and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context.Accordingly, footnote disclosure, which would substantially duplicate the disclosure contained in the Company’s financial statements for the fiscal year ended December 31, 2013, has been omitted.The results of operations for the six month period ended June 30, 2014 are not necessarily indicative of results for the entire year ending December 31, 2014. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”).Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgment.All dollar amounts are in U.S. dollars unless otherwise noted. The financial statements have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized below: a) Basis of Accounting The Company’s financial statements have been prepared using the accrual method of accounting. 7 INTERNATIONAL GOLD CORP. CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) b) Cash and Cash Equivalents Cash consists of cash on deposit with high quality major financial institutions. For purposes of the balance sheet and statements of cash flows, the Company considers all highly liquid debt instruments purchased with maturity of 90 days or less to be cash equivalents. c) Foreign Currency Accounting The Company’s functional currency is the U.S. dollar.Head office financing and investing activities are generally in Canadian dollars. Transactions in Canadian currency are translated into U.S. dollars as follows: i)monetary items at the exchange rate prevailing at the balance sheet date; ii)non-monetary items at the historical exchange rate; and iii)revenue and expense items at the rate in effect of the date of transactions. Gains and losses arising on the settlement of foreign currency denominated transactions or balances are recorded in the statements of operations. d) Fair Value of Financial Instruments ASC Topic 820-10 establishes a three-tier value hierarchy, which prioritizes the inputs used in measuring fair value.The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. These tiers include: § Level 1 – defined as observable inputs such as quoted prices in active markets; § Level 2 – defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and § Level 3 – defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. Liabilities measured at fair value on a recurring basis were presented on the Company’s balance sheet as at June 30, 2014 as follows: Fair Value Measurements Using Quoted prices in active markets for identical instruments (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Balance, June 30, 2014 Balance, December 31, 2013 Loans payable $ - $ $ - $ $ The carrying amount of loans payable was a reasonable approximation of the fair value. 8 INTERNATIONAL GOLD CORP. CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) e) Use of Estimates and Assumptions The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying disclosures.By their nature, these estimates are subject to measurement uncertainty and the effect on the financial statements of changes in such estimates in future periods could be significant.Significant areas requiring management’s estimates and assumptions are determining the fair value of transactions involving related parties and common stock.Actual results may differ from the estimates. f) Basic and Diluted Loss Per Share The Company reports basic loss per share in accordance with ASC Topic 260, “Earnings Per Share”.Basic loss per share is computed by dividing net loss available to common stockholders by the weighted average number of common stock outstanding during the period.Diluted loss per share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. As the Company generated net losses in the period presented, the basic and diluted loss per share are the same. g) Income Taxes The Company uses the asset and liability method of accounting for income taxes in accordance with ASC Topic 740, Income Taxes.This standard requires the use of an asset and liability approach for financial accounting and reporting on income taxes.If it is more likely than not that some portion or all of a deferred tax asset will not be realized, a valuation allowance is recognized. h) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect. These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3. CAPITAL STOCK During the six months ended June 30, 2014, the Company received no subscriptions for shares of its common stock. During the year ended December 31, 2013: · in connection with the $0.20 private placement, the Company received $90,000 as subscriptions for 450,000 shares of its common stock. 250,000 shares were issued on October 3, 2013 and 200,000 on October 25, 2013 in connection with those subscriptions; and · the Company reached an agreement with a lender to issue 217,500 shares of its common stock to settle $21,750 in loans payable. Those shares were issued on October 3, 2013. The Company has no stock option plan, warrants or other dilutive securities. 9 INTERNATIONAL GOLD CORP. CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Stated in U.S. Dollars) 4. LOANS PAYABLE The Company had the following loans payable: Principal balances as at June 30, 2014: i) $5,000: unsecured; interest at 15% per annum; due on April 20, 2012. ii) $75,000: unsecured; interest at 10% per annum; due on August 2, 2011. iii) $15,668: unsecured; non-interest bearing; with no specific terms of repayment. iv) $24,983: unsecured; non-interest bearing; with no specific terms of repayment. v) $1,886: unsecured; non-interest bearing; with no specific terms of repayment. Principal balances as at December 31, 2013: i) $5,000: unsecured; interest at 15% per annum; due on April 20, 2012. ii) $75,000: unsecured; interest at 10% per annum; due on August 2, 2011. iii) $1,642: unsecured; non-interest bearing; with no specific terms of repayment. iv) $8,979: unsecured; non-interest bearing; with no specific terms of repayment. As of June 30, 2014, interest totaling $25,202 (December 31, 2013 - $21,110) was accrued on the loan amounts. The loan balances remain outstanding to date and the Company intends to renegotiate the repayment terms with the lenders. 5. RELATED PARTY TRANSACTIONS AND AMOUNTS DUE Transactions with related parties were in the normal course of operations and have been valued in these financial statements at the exchange amount, which is the amount of consideration agreed to and established by the related parties. a) Related Party Amounts Due At June 30, 2014, the Company owed a company controlled by its sole director and officer $64,115 (December 31, 2013: $32,108) which was included in accounts payable. b) Consulting Services During the six months ended June 30, 2014, the Company incurred $51,801 (June 30, 2013 - $56,857) in consulting fees to the sole director and officer of the Company. See Note 6. 10 INTERNATIONAL GOLD CORP. CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Stated in U.S. Dollars) 6. CONTRACTUAL OBLIGATIONS, COMMITMENTS AND SUBSEQUENT EVENTS On February 21, 2012 a consulting agreement was fully executed between the Company and another company controlled by the sole director and officer of the Company, effective January 1, 2012 for a term of 48 months, whereby the related company agreed to provide the services of its shareholder as the Company’s CEO, COO, CFO and Corporate Secretary.As compensation, the Company was to pay $90,000 per annum, in equal monthly installments of $7,500, in arrears and plus applicable taxes.The Company also agreed to reimburse reasonable business and/or entertainment and automobile expenses during the duration of the consulting agreement. Effective July 1, 2012, the agreement was revised to amend the compensation to be monthly installments of $9,000 plus applicable taxes, with the 48 month term to commence from the new effective date. Management has evaluated subsequent events and the impact on the reported results and disclosures and has concluded that no other significant events require disclosure as of the date these financial statements were issued. 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our unaudited consolidated financial statements and related notes appearing elsewhere in this Quarterly Report. In addition to historical financial information, the following discussion includes a number of forward-looking statements that reflect our plans, estimates and our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results Plan of Operation We are currently considered a “shell” company inasmuch as we are not generating revenues, do not own an operating business, and have no specific plan other than to engage in a merger or acquisition transaction with an operating company or business. We have no employees and minimal cash. Our plan is to seek, investigate, and consummate a merger or other business combination, purchase of assets or other strategic transaction with a corporation, partnership, or other operating business entity desiring the perceived advantages of becoming a publicly reporting and publicly held corporation. We have no operating business, and conduct minimal operations necessary to meet regulatory requirements. Our ability to commence any operations is contingent upon obtaining adequate financial resources. We may consider a business which has recently commenced operations and is seeking to develop a new product or service, or a business combination may involve the acquisition of, or merger with, a company which does not need substantial additional capital, but which desires to establish a public trading market for its shares, while avoiding, among other things, the time delays, significant expense, and loss of voting control which may occur in a public offering. Alternatively, we may consider acquiring a project that is no longer aligned with the strategic direction of the business in which it was developed. We are not currently engaged in any business activities that provide cash flow. The costs of meeting our regulatory and reporting requirements, as well as the costs of investigating and analyzing potential business combinations or projects for the next twelve months will need to be funded through sales of our common stock and/or loans. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. We have not generated any revenues and no revenues are anticipated until after we engage in a merger or acquisition transaction. We cannot currently estimate the timing of any possible future revenues. We currently have no definitive agreements or understandings with any prospective business combination or project candidates and there are no assurances that we will find a suitable business with which to combine or project to acquire. The implementation of our business objectives is wholly contingent upon a business combination or project acquisition and/or the successful sale of our securities. We intend to utilize the proceeds of any offering, any sales of equity securities or debt securities, bank and other borrowings or a combination of those sources to effect a business combination or project acquisition which we believe has significant growth potential. There is no certainty that we will be able to complete any of those steps. Our only sources for cash at this time are loans, or investments by others in a public offering or a private placement. We have no employees. The services of our president and CEO, Robert M. Baker, are provided through a consulting agreement effective July 1, 2012 with a company owned by Mr. Baker. We expect to use outside consultants, advisors, attorneys and accountants as necessary, none of whom will be hired on a retainer basis. We do not anticipate hiring any full-time employees so long as we are seeking and evaluating business opportunities. The time and costs required to select and evaluate a target business or project (including conducting a due diligence review) and to structure and consummate the business combination or project acquisition (including negotiating and documenting relevant agreements and preparing requisite documents for filing pursuant to applicable corporate and securities laws) cannot be determined at this time. Our president will devote such time as he deems reasonably necessary to carry out our business and affairs. The amount of time devoted to our business and affairs may vary significantly depending upon, among other things, whether we have identified a target business or project or are engaged in active negotiation of a business combination or project acquisition. We anticipate that various prospective target businesses or projects will be brought to our attention from various sources, including securities broker-dealers, investment bankers, venture capitalists, bankers and other members of the financial community. 12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Proposed Business Acquisition As previously disclosed in our report for the year ended December 31, 2013, filed on Form 10-K, we entered into a Letter of Intent (LOI) with ECI Canada, INC Corporation (ECI) on January 30, 2014, whereby we would complete a share exchange to acquire all of the outstanding shares of ECI for a minimum of 60% of our outstanding shares. The LOI was subject to a number of conditions including, negotiation and execution of a Definitive Agreement, receipt of all required regulatory approvals, and completion of due diligence investigations by both companies. Both companies were to use their best efforts to come to a Definitive Agreement for this transaction by April 15, 2014. The transaction was not completed and we are no longer pursuing an agreement with ECI. Limited Operating History; Need for Additional Capital There is not sufficient historical financial information about us upon which to base an evaluation of our performance.We are considered a shell company and have not generated any revenues from operations.We cannot guarantee we will be successful in our business operations.Our business is subject to risks inherent in the establishment of a new business enterprise, including, without limitation, the items listed in Item 1A RISK FACTORS in our report filed on Form 10-K for the year ended December 31, 2013. We have no assurance that future financing will be available to us on acceptable terms.If financing is not available on satisfactory terms, we may be unable to continue our operations. 13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Results of Operations To June 30, 2014 The following summary of our results of operations should be read in conjunction with our financial statements for the period ended June 30, 2014 which are included with this Report. Three Months Ended June 30 Change Amount Percentage Revenue $ - $ - $ - - Operating Expenses $ $ $ 7% Net (Loss) Income $ ) $ ) $ ) 7% Six Months Ended June 30 Change Amount Percentage Revenue $ - $ - $ - - Operating Expenses $ $ $ ) (9%) Net (Loss) Income $ ) $ ) $ (9%) Revenues We have had no operating revenues since our inception on December 9, 2004. We recorded a net loss of $55,149 for the three month period ended June 30, 2014 and have an accumulated deficit of $968,092. We have no way to generate any revenue until after we are able to effect a business combination or project acquisition. The possibility and timing of revenue being generated after that cannot be predicted at this time. Expenses – Three months ended June 30, 2014 and 2013 Notable period over period differences are as follows: Three Months Ended June 30 Change Amount Percentage Corporate support services $ - $ $ ) (100%) Interest, bank and finance charges $ $ ) $ (128%) Office, foreign exchange and sundry $ $ $ 574% Professional fees $ $ $ ) (16%) Transfer and filing fees $ $ $ ) (28%) § Corporate support services decreased as a result of the agreement to supply those services being terminated by the service provider as of December 31, 2013. § Interest, bank and finance charges were lower in Q2 of 2013 primarily due to a reversal of interest charges on overdue accounts payable. § Office, foreign exchange and sundry were higher in 2014 due to an increase in foreign exchange (approximately $3,000), offset by decreases in IT and parking expenses (approximately $1,000). § Professional fees decreased year over year for the quarter primarily due to timing of billings for audit and review services, together with lower year end costs. § Transfer and filing fees decreased due to lower costs for XBRL filing requirements in the 2014 quarter. 14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Balance Sheet at June 30, 2014 and December 31, 2013 Items with notable period-end differences are as follows: June 30 December 31 Change Amount Percentage Accounts payable and accrued liabilities $ $ $ 64% Loans payable $ $ $ 32% § Accounts payable and accrued liabilities increased mainly due to accrued costs for bookkeeping (approximately $3,000), accounting services (approximately $12,000), consulting fees (approximately $32,000), and filing and transfer fees (approximately $3,000). § Loans payable increased due to the receipt in 2014 of loans of approximately $32,000, together with an increase in accrued interest of approximately $4,000. Liquidity and Capital Resources As of June 30, 2014, our total assets were $27 (December 31, 2013: $21), comprised of cash, while our total liabilities were $275,619 (December 31, 2013: $189,807), comprised of accounts payable and accrued liabilities, and loans payable. Our working capital as at June 30, 2014 and December 31, 2013 and the changes between those dates are summarized as follows: June 30 December 31 Increase/(Decrease) Amount Percentage Current Assets $ 27 21 $ 6 29% Current Liabilities 45% Working Capital (Deficiency) $ ) ) $ ) 45% The increase in our working capital deficiency from December 31, 2013 to June 30, 2014 is explained by the changes outlined above for notable Balance Sheet items, all of which are Current Assets or Current Liabilities. 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Cash Flows Six Months Ended June 30 Change Amount Percentage Cash Flows (Used In) Provided By: Operating Activities $ ) ) (73%) Financing Activities ) (71%) Net increase (decrease) in cash 6 ) (100%) Cash Used In Operating Activities The decrease in cash used in operating activities of approximately $84,000 is due to the following: § Operating expenses were lower by approximately $9,000 in the current six month period than in the equivalent period last year; § The decrease in Prepaid expenses was $Nil in 2014, compared to approximately $34,000 in 2013; § The decrease in Amounts receivable was $Nil in 2014, compared to approximately $9,000 in 2013; § In 2014, Accounts payable increased by approximately $50,000, while in the corresponding 2013 period, it decreased by approximately $69,000, for a net year over year difference of approximately $119,000. Cash Provided By Financing Activities The decrease of approximately $79,000 in cash provided by financing activities was due to: § loan advances in the first six months of 2014 of approximately $32,000, compared to approximately $21,000 in the same period in 2013; and § the receipt of subscriptions for our common stock being $Nil in the first six months of 2014, compared to $90,000 in the same period in 2013. As of the date of this quarterly report, we have yet to generate any revenues from our business operations. Our ability to generate adequate amounts of cash to meet our needs is entirely dependent on the issuance of shares, debt securities, or loans. Our principal source of working capital has been in the form of loans and capital contributions from our shareholders or management, loans from third parties, and funds received as subscriptions for our common stock. For the foreseeable future, we will have to continue to rely on those sources for funding. We have no assurance that we can successfully engage in any further private sales of our securities or that we can obtain any additional loans. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 16 ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Principal Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. We conducted an evaluation under the supervision and with the participation of our Principal Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15 of the Exchange Act. Based on this Evaluation, our Principal Executive Officer and Principal Financial Officer concluded that our Disclosure Controls were effective as of the end of the period covered by this report. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended June 30, 2014 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide information under this item.Our business is subject to risks inherent in the establishment of a new business enterprise, including, without limitation, the items listed in Item 1A RISK FACTORS in our report filed on Form 10-K for the year ended December 31, 2013. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. We had the no unregistered sales of securities during the three months ended June, 2014 or subsequently, to the date of this report. 17 ITEM 6. EXHIBITS. The following documents are included herein: Exhibit No. Document Description Certification of Principal Executive and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 for the Chief Executive and Chief Financial Officer. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase 18 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on this 14th day of August, 2014 INTERNATIONAL GOLD CORP. BY: “Robert M. Baker” Robert M. Baker President, Principal Executive Officer, Treasurer, Principal Financial Officer, Principal Accounting Officer, and sole member of the Board of Directors 19 EXHIBIT INDEX Exhibit No. Document Description Certification of Principal Executive and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 for the Chief Executive and Chief Financial Officer. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase 20
